Citation Nr: 1138233	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-31 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for ischemic cardiomyopathy, with decreased ejection fraction and atrial fibrillation, to include as secondary to pneumonectomy, residuals of lung cancer, to also include as due to exposure to an herbicidal agent.

2.  Entitlement to an initial evaluation in excess of 30 percent for pneumonectomy, residuals of lung cancer.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2010, the Board stayed the adjudication of the Veteran's claim of entitlement to service connection for ischemic cardiomyopathy, with decreased ejection fraction, and atrial fibrillation, to include as secondary to pneumonectomy, residuals of lung cancer, to also include as due to exposure to an herbicidal agent.  The stay was instituted pending the publication of regulations concerning presumptive service connection for diseases and disorders related to inservice herbicidal agent exposure.  The regulations have since been published and, accordingly, the stay on the adjudication of the Veteran's service connection claim has been lifted.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  Thus, the claim will be considered herein.

In April 2007, the Veteran submitted a claim of entitlement to a total rating based on individual unemployability (TDIU), which was denied in an August 2007 rating decision.  He submitted a notice of disagreement in October 2007, and the RO issued a statement of the case in May 2008.  Thereafter, the Veteran did not submit a substantive appeal.  Consequently, although the evidence of record raised the issue of entitlement to TDIU, the claim was developed and adjudicated.  As such, a separate claim for TDIU will not be addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's ischemic cardiomyopathy, with decreased ejection fraction and atrial fibrillation, is related to his active service in the Republic of Vietnam.

2.  The Veteran's service-connected pneumonectomy, residuals of lung cancer, result in a Forced Expiratory Volume in One Second of between 68.7 percent and 81.3 percent of the predicted value; a Forced Vital Capacity of between 77.5 percent and 90.6 percent of the predicted value; a Diffusion Capacity of Carbon Monoxide, Single Breath, of 64.6 percent of the predicted value; and a Forced Expiratory Volume in One Second/ Forced Vital Capacity of between 65 percent and 71 percent of the predicted value.


CONCLUSIONS OF LAW

1.  Ischemic cardiomyopathy, with decreased ejection fraction and atrial fibrillation, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2010).

2.  The criteria for an evaluation in excess of 30 percent for pneumonectomy, residuals of lung cancer, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6844 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim of entitlement to service connection for ischemic cardiomyopathy, with decreased ejection fraction and atrial fibrillation, to include as secondary to pneumonectomy, residuals of lung cancer, to also include as due to exposure to an herbicidal agent.  This is so because the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran with respect this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for pneumonectomy, residuals of lung cancer, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed with respect to this claim.

The duty to assist the Veteran has been also been satisfied in this case with respect to each of claims being adjudicated herein.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided a VA examination in April 2010 pursuant to his claim entitlement to an initial evaluation in excess of 30 percent for pneumonectomy, residuals of lung cancer.  The examiner took into account the Veteran's statements and relevant treatment records, which allowed for a fully-informed evaluation of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the Veteran was afforded a VA examination that was adequate for rating purposes.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from February 1966 to February 1968.  In December 2005, the Veteran submitted a claim to reopen the issue of entitlement to service connection for pneumonectomy, residuals of lung cancer, to include as secondary to inservice herbicidal agent exposure.  The Veteran also submitted a claim of entitlement to service connection for a heart disorder, to include as secondary to pneumonectomy, residuals of lung cancer, to also include as due to exposure to an herbicidal agent.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In a March 2006 rating decision, service connection was granted for pneumonectomy, residuals of lung cancer, and a 30 percent rating was assigned thereto, effective December 19, 2005.  Service connection for a heart disorder was denied in the March 2006 rating decision.  The Veteran perfected an appeal seeking a higher initial rating for his pneumonectomy, residuals of lung cancer, and seeking service connection for a heart disorder.  In June 2009, the Board remanded both of the Veteran's claims for further development, including affording the Veteran a VA examination.  The Veteran was scheduled, but did not appear for the VA examination.  In August 2010, the Board found that the Veteran provided good cause for not appearing at the VA examination.  Consequently, the Board remanded the Veteran's increased rating claim for pneumonectomy, residuals of lung cancer, in order for the RO to afford the Veteran another VA examination.  As discussed in the Introduction above, a proposal to amend the regulations pertaining to presumptive service connection based on herbicidal agent exposure for various diseases and/or disorders arose during the pendency of this appeal.  As such, in August 2010, the Board stayed the Veteran's claim of entitlement to service connection until the amended regulations were published.

The Veteran underwent a VA examination in April 2010.  The Veteran's increased rating claim was re-adjudicated and denied in a July 2011 supplemental statement of the case.  The RO then remitted the claim to the Board for further appellate review.  Based on a longitudinal review of the Veteran's claims file, the Board finds that the RO substantially complied with the directives of the Board's June 2009 and August 2010 remands.  As such, remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  The stay with regard to the Veteran's claim of entitlement to service connection for a heart disorder was lifted and, thus, the claim is ripe for review under the amended regulations and will be adjudicated herein.

I.  Service Connection

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent ... unless there is affirmative evidence to establish that the [veteran] was not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The evidence of record demonstrates that the Veteran served in the Republic of Vietnam during the presumptive period.  There is no affirmative evidence of record demonstrating that the Veteran was not exposed to an herbicidal agent during his service in the Republic of Vietnam and, thus, inservice exposure to an herbicidal agent is presumed.

Effective August 31, 2010, the operative regulations were amended to provide presumptive service connection for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) if a veteran was exposed to an herbicide agent during active service.  38 C.F.R. 
§ 3.309(e).

In April 2010, the Veteran underwent a VA examination, which resulted in a diagnosis of ischemic cardiomyopathy, with decreased ejection fraction and atrial fibrillation.  As such, the Board finds that service connection for the Veteran's ischemic cardiomyopathy, with decreased ejection fraction and atrial fibrillation, is warranted on presumptive basis.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's appeal is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In March 2006, service connection was granted for pneumonectomy, residuals of lung cancer, and a 30 percent rating was assigned thereto, effective December 12, 2005.  This rating was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6844.  Hereinafter, Forced Expiratory Volume in One Second will be abbreviated as "FEV-1"; Forced Vital Capacity as "FVC"; Diffusion Capacity of Carbon Monoxide, Single Breath, as "DLCO (SB)"; and Pulmonary Function Test as "PFT."

Diagnostic Code 6844 provides for evaluations pursuant to the General Rating Formula for Restrictive Lung Disease (General Formula).  The General Formula assigns a 30 percent disability rating where there is FEV-1 of 56- to 70-percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56- to 65- percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6844.  

A 60 percent rating is warranted if FEV-1 is 40 to 55 percent of predicted value; or FEV-1/FVC is 40 to 55 percent; or DLCO (SB) is 40 to 55 percent predicted; or if maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id. 

A 100 percent disability rating is warranted if FEV-1 is less than 40 percent of predicted value, or; FEV- 1/FVC is less than 40 percent, or; DLCO (SB) is less than 40-percent predicted, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or there is cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the veteran requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6844.

During the pendency of this appeal, the regulations pertaining to the evaluation of respiratory conditions were amended, effective October 6, 2006.  See 71 Fed. Reg. 52457- 52460 (2006) (presently codified at 38 C.F.R. § 4.96 (2009)).  The change in the regulations did not alter any of the specific criteria listed in 38 C.F.R. § 4.97, Diagnostic Code 6844.  Rather, the new regulations effected how the evaluation criteria are applied, including when a PFT is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.  Specifically, the amended version of the regulations pertaining to respiratory conditions contain special provisions for the application of evaluation criteria for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, which are the following:

(1) PFT's are required to evaluate these conditions except:

(i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluate based on alternative criteria.

(ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.

(iii) When there have been one or more episodes of acute respiratory failure.

(iv) When outpatient oxygen therapy is required.

(2) If the DLCO (SB) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.

(3) When the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.

(4) Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies must not be done and states why.

(5) When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.

(6) When there is a disparity between the results of different PFT's (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.

(7) If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.

See 38 C.F.R. § 4.96.

In March 2006, the Veteran underwent a VA examination pursuant to his service connection claim for pneumonectomy, residuals of lung cancer.  The Veteran reported that squamous cell lung cancer was diagnosed and that he underwent a pneumonectomy of his right lung in January 1997.  The Veteran also had a more than 40 pack year history of smoking prior to the surgery, and continued to smoke thereafter, with the exception of an approximately 6-month respite.  Upon physical examination, there was hyper-resonance in his lower left lung fields, and expansion of his chest and excursion of his diaphragm were both "slightly limited."  A PFT showed that the Veteran's FVC was 87.5 percent of the predicted value; his FEV-1 was 81.3 percent of the predicted value; the FEV-1/FVC was 71 percent; and the DLCO was 64.6 percent of the predicted value.

According to a February 2007 PFT, the Veteran's FVC was 90.6 percent of the predicted value; his FEV-1 was 81.2 percent of the predicted value; and the FEV-1/FVC ratio was 68 percent.  The diagnosis was Chronic Obstructive Pulmonary Disease (COPD), which was characterized as "mild" based on the FEV-1/FVC ratio.

During a January 2009 VA examination, the Veteran he reported that his ability to breathe had significantly deteriorated, especially over the previous year.  He stated that he was unable to walk one block, and that he has a periodic cough with green sputum.  He also reported using an inhaler two to three times each day to normalize his breathing.  A PFT demonstrated that the Veteran's FVC was 77.5 percent of the predicted value; his FEV-1 was 70.6 of the predicted value; and that the FEV-1/FVC ratio was 68 percent.  The interpretation of the findings was "probable obstruction."

In April 2010, the Veteran underwent a VA examination to ascertain the severity of his pneumonectomy, residuals of lung cancer.  A PFT demonstrated that the Veteran's pre-bronchodilator FVC was 78.9 percent of the predicted value and 81.6 percent post-bronchodilator.  His FEV-1 was 68.7 percent of predicted value pre-bronchodilator, and 73.7 post-bronchodilator.  The FEV-1/FVC ratio was 65 percent pre-bronchodilator, and 68 percent post-bronchodilator.  And finally, the Veteran's DLCO (SB) was 64.4 percent of the predicted value.

The Veteran's service-connected pneumonectomy, residuals of lung cancer, has been assigned a 30 percent rating.  The evidence of record does not demonstrate a FEV-1 of 55 percent or lower of predicted value; a FEV-1/FVC ratio of 55 percent or lower; a DLCO (SB) of 55 percent or lower of the predicted value; or a maximum oxygen consumption of 20 ml/kg/min or lower.  Further, the evidence of record does not demonstrate the presence of cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; an episode of acute respiratory failure; or that the Veteran requires outpatient oxygen therapy.  Consequently, the Board finds that a rating in excess of 30 percent is not warranted for any period of time during the pendency of this appeal.  38 C.F.R. § 4.97, Diagnostic Code 6844; Fenderson, 12 Vet. App. at 126.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service- connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 30 percent rating inadequate.  The Veteran's service-connected pneumonectomy, residuals of lung cancer, are evaluated as a restrictive lung disease, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see 38 C.F.R. § 4.97, Diagnostic Code 6844.  The Veteran's service-connected pneumonectomy, residuals of lung cancer, were productive a FEV-1 of between 68.7 percent of the predicted value and 81.3 percent of the predicted value; a FVC of between 77.5 percent of the predicted value and 90.6 percent of the predicted value; a DLCO (SB) of 64.6 percent of the predicted value; and a FEV-1/ FVC of between 65 percent of the predicted value and 71 percent of the predicted value.  The Veteran complained of shortness of breath brought on by minimal exertion.  The April 2010 VA examiner opined that, while on the "low side," the Veteran's FVC was within 20 percent of the predicted value, which was normal for the general population.  Further, the examiner opined that the PFT clearly showed obstructive pulmonary disease (as opposed to restrictive) as signified the FEV-1/FVC ratio, which was "low."  Significantly, the examiner opined that the majority of the Veteran's decreased pulmonary function was due to COPD from ongoing cigarette use, not the pneumonectomy.  See Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where non-service symptoms cannot be separated from service connected symptoms, all of the symptoms are treated as service connected).  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 30 percent disability rating.  A rating in excess of 30 percent is provided for certain manifestations of pneumonectomy, residuals of lung cancer, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 30 percent rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.97, Diagnostic Code 6844; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).
Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 30 percent, the doctrine is not for application.  Gilberti, 1 Vet. App. at 56.


ORDER

Service connection for ischemic cardiomyopathy, with decreased ejection fraction, and atrial fibrillation, is granted.

A rating in excess of 30 percent for pneumonectomy, residuals of lung cancer, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


